Case 1:19-cr-00869-ER Document 106-2 Filed 09/10/21 Page 1 of 5




      Exhibit B
9/10/2021               Case 1:19-cr-00869-ER
                                            Neil R.Document       106-2
                                                    Cole: Admin. Proc.       Filed
                                                                       Rel. No.      09/10/21
                                                                                34-47769               Page 2 of 5
                                                                                         / April 30, 2003

                                                                                                                     Home | Previous Page




                 UNITED STATES OF AMERICA
                 Before the
                 SECURITIES AND EXCHANGE COMMISSION
                 Securities Exchange Act of 1934
                 Release No. 47769 / April 30, 2003

                 Accounting and Auditing Enforcement
                 Release No. 1767 / April 30, 2003

                 Administrative Proceeding
                 File No. 3-11098


                                   :
                  In the Matter of :   ORDER INSTITUTING PROCEEDINGS
                                       PURSUANT TO SECTION 21C OF THE
                                   :
                  Neil R. Cole,        SECURITIES EXCHANGE ACT OF 1934, MAKING
                                   :
                                       FINDINGS, AND IMPOSING A CEASE-AND-
                      Respondent. :    DESIST ORDER
                                   :


                                                      I.

                 The Securities and Exchange Commission ("Commission") deems it
                 appropriate that cease-and-desist proceedings pursuant to Section 21C of
                 the Securities Exchange Act of 1934 ("Exchange Act") be, and hereby are,
                 instituted against Neil R. Cole ("Cole" or "Respondent").

                                                      II.

                 In anticipation of the institution of these proceedings, Cole has submitted
                 an Offer of Settlement ("Offer"), which the Commission has determined to
                 accept. Solely for the purpose of these proceedings and any other
                 proceedings brought by or on behalf of the Commission or in which the
                 Commission is a party, and without admitting or denying the findings,
                 except as to the Commission's jurisdiction over the Respondent and the
                 subject matter of this proceeding, which Respondent admits, Respondent
                 consents to the entry of this Order Instituting Proceedings Pursuant to
                 Section 21C of the Securities Exchange Act of 1934, Making Findings, and
                 Imposing a Cease-and-Desist Order ("Order"), as set forth below.

                                                     III.

                 On the basis of this Order and Cole's Offer, the Commission finds1 that:

                                     Respondent and Relevant Entity

                 1. Candie's is a Delaware corporation with headquarters in Valhalla, NY.
                 Candie's primary business is designing, marketing, and distributing
                 moderately priced women's shoes, handbags and other accessories. During
                 the period from 1997 to 1999, Candie's filed periodic reports with the
                 Commission pursuant to Section 12(g) of the Exchange Act and its stock
                 was traded on the Nasdaq National Market.

                 2. Cole, age 46, resides in New York, NY. Since 1993, Cole has served as
                 Candie's Chief Executive Officer, president and chairman of the board.

                                                Background

                 3. This matter involves accounting fraud at Candie's. From August 1997
                 until the Spring of 1999, former members of Candie's senior management
                 employed fraudulent accounting practices designed to improve Candie's
                 publicly reported financial condition. As will be discussed below, among
                 other practices, Candie's prematurely recognized revenue through the use
                 of improper bill and holds. Candie's also artificially inflated revenue by
                 entering into illusory sales transactions with a barter company. During the
                 course of the fraud, Candie's had inadequate internal accounting controls,
                 and the company failed to maintain accurate books and records. Moreover,
                 to cover-up its fraudulent accounting practices, Candie's former Chief
                 Operating Officer ("COO"), its former Chief Financial Officer ("CFO"), and
                 others, provided false information to Candie's auditors.

                        Candie's Engaged in an Improper Bill and Hold Practice

                 4. Candie's former COO directed employees to engage in a practice known
                 as bill and hold. At the end of certain quarters, Candie's prematurely
                 recorded revenue from various purchase orders calling for future delivery of
                 shoes, by recording these orders as final sales prior to shipping the shoes
                 to customers. Generally Accepted Accounting Principles ("GAAP") do not
                 permit revenue recognition for sales unless risk and title has passed to the
                 customer, which was typically when Candie's shipped shoes to the
                 customer. Candie's revenue recognition policy, as disclosed in its
                 Commission filings, calls for recognition of revenue upon shipment of goods
                 with risk and title passing.

                 5. Despite the prohibitions of GAAP and its own policy, from at least
                 January 1998 through July 1998, Candie's prematurely recognized over
                 $4.4 million in revenue through the improper use of bill and hold and other
                 irregular shipping procedures. Specifically, Candie's Form 10-K for fiscal
                 year 1998 dated May 1, 1998, contained financial statements that reflected
                 $1.8 million in improper revenue, and $775,000 in improper income, from
                 the bill and hold practice and other irregular shipping procedures that
                 violated GAAP. The improper income from bill and hold and these other
                 irregular shipping procedures that violated GAAP allowed Candie's to
                 convert a fourth quarter loss to a gain. Candie's Form 10-Q for the first


https://www.sec.gov/litigation/admin/34-47769.htm                                                                                           1/4
9/10/2021               Case 1:19-cr-00869-ER
                                            Neil R.Document       106-2
                                                    Cole: Admin. Proc.       Filed
                                                                       Rel. No.      09/10/21
                                                                                34-47769               Page 3 of 5
                                                                                         / April 30, 2003
                 quarter of fiscal year 1999 dated June 11, 1998, contained financial
                 statements reflecting $991,000 in improper revenue solely from the bill and
                 hold practice. Candie's Form 10-Q for the second quarter of fiscal year 1999
                 dated September 14, 1998, contained financial statements reflecting $1.7
                 million in improper revenue solely from the bill and hold practice. These
                 overstatements of revenue and income were material.

                 6. Cole received indications that Candie's was improperly recognizing
                 revenue from the use of improper bill and holds. For instance, Candie's
                 former CFO expressed concerns about the bill and hold practice to Cole
                 before Candie's finalized and released its first quarter of fiscal year 1999
                 results. In August 1998, a schedule titled "Special Bill and Hold" reflecting
                 Candie's use of bill and holds for the second quarter of fiscal year 1999 was
                 distributed to Cole. The schedule indicates that shoes were invoiced prior to
                 the end of the quarter and shipped after the end of the quarter. Finally, in
                 late summer or early fall, Candie's former CFO again raised his concerns
                 with Cole about Candie's shipping practices. Cole signed Candie's Forms 10-
                 Q for the first and second quarters of fiscal year 1999 without investigating,
                 or otherwise determining, whether Candie's was improperly recognizing
                 revenue from the bill and hold practice.

                         Candie's Entered Into Fraudulent Barter Transactions

                 7. Candie's improperly recognized revenue from two transactions with a
                 barter company. Specifically, in August 1997, Candie's former vice president
                 of finance negotiated and signed an agreement with the barter company
                 that provided Candie's would sell 160,000 pairs of shoes to the barter
                 company for $10 per pair to be paid in a combination of cash and
                 advertising credits. Candie's then purportedly shipped 133,000 pairs of the
                 shoes to the barter company and recorded $1.3 million in revenue from the
                 sale of these shoes on its books and records on October 31, 1997, the last
                 day of the fiscal quarter. Candie's, however, should not have recognized this
                 revenue because, among other reasons, it did not ship the shoes to the
                 barter company until July 1999, and it was only then that Candie's was
                 permitted under GAAP to recognize any revenue generated by the
                 transaction. Candie's Form 10-Q for the third quarter of fiscal year 1998,
                 dated November 24, 1997, contained financial statements that materially
                 overstated revenue by $1.3 million (a six percent overstatement) and
                 income by $335,000 (a forty-one percent overstatement) from this
                 transaction.

                 8. Similarly, in October 1998, Candie's former COO negotiated and signed
                 an agreement with the barter company that increased the value of shoes
                 that Candie's had purportedly already sold to the barter company as part of
                 the August 1997 agreement by $600,000. The October 1998 agreement
                 also described the purported sale of an additional 62,000 pairs of shoes to
                 the barter company. Candie's then recorded $1.8 million in revenue from
                 this transaction on its books and records on October 31, 1998, the last day
                 of the fiscal quarter. Once again, Candie's should not have recognized this
                 revenue because, among other reasons, the 62,000 pairs of shoes
                 described in the agreement were not shipped to the barter company.
                 Candie's Form 10-Q for the third quarter of fiscal year 1999 dated
                 December 15, 1998, contained financial statements that materially
                 overstated revenue by $1.8 million from this transaction (a six percent
                 overstatement) and income by $1.2 million. The improper revenue allowed
                 Candie's to convert a loss for the third quarter to a gain. The
                 overstatements of revenue and income from the August 1997 and October
                 1998 agreements with the barter company were material.

                 9. Cole failed to investigate, or otherwise determine, if Candie's improperly
                 recognized revenue from the October 1998 barter agreement after learning
                 about the suspicious agreement. Specifically, Cole reviewed the October
                 1998 barter agreement by at least January 1999 and realized that the
                 agreement should immediately be cancelled because it purported to
                 revalue, at a higher price, shoes that Candie's had purportedly already sold
                 to the barter company. At that time, Cole also learned that Candie's had
                 never, in fact, shipped the shoes to the barter company. Cole ordered that
                 the October 1998 agreement be reversed. Despite Cole's questions and
                 concerns about the agreement, he took no further steps to investigate why
                 Candie's was party to such an agreement. Nor did Cole raise any question
                 about the August 1997 barter transaction, the validity of which was called
                 into question by the terms of the October 1998 agreement. As a result of
                 the foregoing conduct, Candie's was able to continue to recognize improper
                 revenue and income from the barter transactions on its books and records
                 and in its public filings with the Commission.

                    Documents Inaccurately Reflected Credits with Candie's Buying
                                               Agent

                 10. Candie's purchased a large quantity of shoes from a buying agent
                 located in Taiwan. On occasion, Candie's would negotiate credits with its
                 buying agent that Candie's would then use to offset the amounts it owed
                 the buying agent. These credits took various forms, such as chargebacks
                 when Candie's received defective shoes, as well as volume incentive and
                 business interruption credits. (These credits would offset Candie's amounts
                 owed to the buying agent and have the effect of reducing Candie's
                 expenses and increasing Candie's net income.) In April 1999, at Candie's
                 former CFO's request, Cole signed two memoranda reflecting a $650,000
                 volume incentive credit and a $1 million business interruption credit, and
                 backdated the memoranda as of May 1998 and October 1998 respectively.
                 Candie's former CFO then used these memoranda to convince Candie's
                 auditors that the two credits totaling $1.65 million from Candie's buying
                 agent were valid, and that Candie's properly recorded these credits in its
                 financial statements for the fourth quarter of fiscal year 1999.

                   Candie's Improperly Recorded Revenue and Income Generated By
                                           These Schemes

                 11. As a result of these fraudulent accounting practices, and as discussed
                 above, Candie's materially inflated its reported financial results for the
                 quarter ended October 31, 1997, the fiscal year ended January 31, 1998,
                 and for the quarters ended April 30, 1998, July 31, 1998, and October 31,
                 1998. Candie's reported these false results in a Form 10-Q filed in

https://www.sec.gov/litigation/admin/34-47769.htm                                                                    2/4
9/10/2021               Case 1:19-cr-00869-ER
                                            Neil R.Document       106-2
                                                    Cole: Admin. Proc.       Filed
                                                                       Rel. No.      09/10/21
                                                                                34-47769               Page 4 of 5
                                                                                         / April 30, 2003
                 connection with the third quarter of fiscal year 1998, which Cole signed,
                 and Forms 10-Q for the first three quarters of fiscal year 1999, and in its
                 Form 10-K for fiscal year 1998, which Cole signed. Candie's also reported
                 these false results in press releases issued in connection with each of these
                 reporting periods. These press releases were dated November 24, 1997,
                 April 21, 1998, May 28, 1998, August 25, 1998 and December 2, 1998.

                   Candie's Issued a Materially Misleading Press Release on April 30,
                                                 1999

                 12. On April 30, 1999 Cole authorized, and Candie's issued, a press release
                 that preannounced Candie's revenue and earnings for fiscal year 1999, and
                 further announced Candie's intention to file for a 15-day extension for its
                 Form 10-K filing. Among other things, the release reported Candie's
                 anticipated pre-tax income to be $750,000 and indicated that revenue for
                 fiscal year 1999 would be up 24% over fiscal year 1998. The press release
                 was misleading because it omitted certain material information. The press
                 release omitted information about the need to reverse the recognition of
                 revenue from the October 1998 barter transaction, and to adjust the
                 quarters in which Candie's recognized revenue from the bill and hold
                 practice. By April 30, 1999, Cole had reversed the October 1998 agreement
                 with the barter company, and he had reason to investigate the bill and hold
                 practice. Additionally, by April 30, 1999, Candie's auditors had raised
                 questions with Cole about the barter company agreement and the credits
                 with Candie's buying agent. Moreover, the auditors had indicated that
                 because of these concerns and Candie's inability to resolve questions they
                 had raised, they would be unable to complete their audit of the financial
                 statements by the time Candie's Form 10-K had to be filed. In the press
                 release, however, Candie's simply disclosed that it intended to file for a 15-
                 day extension for its Form 10-K filing, and omitted to disclose that Candie's
                 auditors were unable to complete their audit because of pending issues. On
                 May 12, 1999, Candie's announced that it may have to restate results for
                 fiscal years 1998 and the first three quarters of 1999.

                 13. As noted above, in April 1999, Candie's auditors began to question
                 certain transactions while auditing Candie's January 31, 1999 financial
                 statements. Before the audit was completed, the auditors advised Candie's
                 that prior results might need to be restated, and recommended that
                 Candie's conduct an internal investigation. Candie's formed a Special
                 Committee of the Board of Directors, which then conducted an
                 investigation. On September 22, 1999, Candie's filed an amended Form 10-
                 K with the Commission containing its January 31, 1999 financial
                 statements, and reporting material restatements of results for fiscal year
                 1998 and the first three quarters of fiscal year 1999.

                  Cole Recklessly Caused Violations of Section 10(b) of the Exchange
                                         Act and Rule 10b-5

                 14. Section 10(b) of the Exchange Act and Rule 10b-5 thereunder prohibit
                 fraud in connection with the purchase or sale of securities. To establish a
                 violation of Section 10(b) of the Exchange Act and Rule 10b-5 thereunder,
                 the evidence must show: (1) misrepresentations or omissions of material
                 fact or other fraudulent conduct; (2) "in connection with" the purchase or
                 sale of securities; and (3) that the defendant acted with scienter. See SEC
                 v. Chester Holdings, Ltd., 41 F. Supp.2d 505, 519 (D.N.J. 1999). The
                 scienter element may be satisfied by knowing or reckless conduct. See e.g.
                 SEC v. U.S. Environmental, Inc., 155 F.3d 107, 111 (2d Cir. 1998).

                 15. Candie's committed violations of Section 10(b) of Exchange Act and
                 Rule 10b-5 thereunder because, among other things, the company knew, or
                 was reckless in not knowing, that the press release dated April 30, 1999
                 described above was materially misleading.

                 16. Cole caused Candie's violations of Section 10(b) of the Exchange Act
                 and Rule 10b-5 thereunder when he recklessly authorized Candie's to issue
                 the April 30, 1999 press release described above which was materially
                 misleading.

                              Cole Caused Violations of Section 13(a) of
                      the Exchange Act and Rules 12b-20 and 13a-13 Thereunder

                 17. Issuers of securities registered under Section 12 of the Exchange Act
                 must file accurate quarterly reports with the Commission pursuant to
                 Section 13(a) of the Exchange Act and Rule 13a-13 thereunder. Rule 12b-
                 20 requires that statements and reports contain all information necessary
                 to ensure that statements made in them are not materially misleading.
                 Implicit in these provisions is the requirement that the information reported
                 be true, correct, and complete. No showing of scienter is necessary to
                 establish an issuer's violation of the corporate reporting provisions. See
                 SEC v. Wills, 472 F. Supp. 1250, 1268 (D.D.C. 1978).

                 18. Candie's committed violations of Section 13(a) of the Exchange Act and
                 Rules 12b-20 and 13a-13 thereunder by, among other things, filing the
                 materially false Forms 10-Q dated September 14, 1998 and December 15,
                 1998 described above.

                 19. Cole caused Candie's violations of Section 13(a) of the Exchange Act
                 and Rules 12b-20 and 13a-13 thereunder by signing and authorizing the
                 filing of the materially false Forms 10-Q dated September 14, 1998 and
                 December 15, 1998 described above.

                     Cole Caused Violations of Section 13(b) of the Exchange Act
                                    and Rule 13b2-1 Thereunder

                 20. Section 13(b)(2)(A) of the Exchange Act requires companies whose
                 securities are registered pursuant to Section 12 of the Exchange Act to
                 make and keep books, records, and accounts that accurately reflect the
                 transactions and dispositions of their assets. Rule 13b2-1 prohibits any
                 person from falsifying or causing the falsification of any book, record, or
                 account subject to Section 13(b)(2)(A) of the Exchange Act.

                 21. Candie's committed violations of Section 13(b)(2)(A) of the Exchange
                 Act as a result of the actions described above. Candie's failed to maintain
                 books and records that accurately reflected its transactions. For instance,

https://www.sec.gov/litigation/admin/34-47769.htm                                                                    3/4
9/10/2021                    Case 1:19-cr-00869-ER
                                                 Neil R.Document       106-2
                                                         Cole: Admin. Proc.       Filed
                                                                            Rel. No.      09/10/21
                                                                                     34-47769               Page 5 of 5
                                                                                              / April 30, 2003
                 Candie's books and records failed to describe accurately the $1.65 million
                 volume incentive and business interruption credits with Candie's buying
                 agent.

                 22. Cole caused Candie's violations of Section 13(b)(2)(A) of the Exchange
                 Act, and committed violations of Rule 13b2-1 thereunder, by backdating the
                 memoranda reflecting the $1.65 million volume incentive and business
                 interruption credits with Candie's buying agent described above.

                                                     IV.

                 In view of the foregoing, the Commission deems it appropriate to impose
                 the sanctions specified in Cole's Offer.

                 Accordingly, IT IS HEREBY ORDERED, that Cole, pursuant to Section 21C of
                 the Exchange Act, cease and desist from committing or causing any
                 violations and any future violations of Section 10(b) of the Exchange Act
                 and Rules 10b-5 and 13b2-1, and from causing any violations or any future
                 violations of Sections 13(a) and 13(b)(2)(A) of the Exchange Act and Rules
                 12b-20 and 13a-13.

                 By the Commission.

                                              Jonathan G. Katz
                                                  Secretary

                 _______________________
                  1 The findings herein are made pursuant to Cole's Offer and are not
                    binding on any other person or entity in this or any other proceeding.



                 http://www.sec.gov/litigation/admin/34-47769.htm


                  Home   |   Previous Page                                 Modified: 04/30/2003




https://www.sec.gov/litigation/admin/34-47769.htm                                                                         4/4
